DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/20/21, claims 1, 2, 4, 5, 7-12, 14-21 are currently pending in the application.

Drawings
Figures 2C, 4C, 4C’ and 6C are objected to for the following:
Fig. 2C recites “D elasticity module (Stiffness)” on the perpendicular axis.
Fig. 4C, 4C’ and 6C’ recite “Elasticity module variation (Stiffness)” in the title.
The term “module” must be amended to recite “modulus” because modulus which is an appropriate term related to stiffness in said contexts.

Specification
The disclosure is objected to because of the following informality:
Page 3 of the specification recites the phrase “stiffness (elasticity module)”. Additionally, the description of Figures 2C, 3C, 4C, 4C’ and 6 in pages 6-8 and Examples 3-5, 7 recite the term “module”. The term must be amended to recite “modulus” which is related to stiffness. Applicants are advised to check the entire disclosure for other references to the term “module”.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-12, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Presently amended claim 1 recites the limitation “wherein the olefinic polymer composition has an increase in both stiffness and flow index when compared to an olefinic polymer composition that does not have a eucalyptus lignin with pH below 7 and does not have a lignin content of from 5% to 30% of the total weight of the composition”. In support of the cited limitation, Applicants refer to the original specification, e.g., at page 3, lines 5-18, and page 9, lines 10-15, which are reproduced herein below.

    PNG
    media_image1.png
    580
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    864
    media_image2.png
    Greyscale

However, the above cited portions from the original specification do not provide support for an olefinic polymer composition that has an increase in both stiffness and flow index when compared to an olefinic polymer composition that does not have a eucalyptus lignin with pH below 7 and does not have a lignin content of from 5% to 30% of the total weight of the composition, i.e. when compared to an olefinic polymer composition that does not have a eucalyptus lignin with pH below 7, and has a lignin content in any range excluding 5 to 30% of the total weight of the composition. Claims 2, 4, 5, 7-12, 14-21 are included in this rejection because they depend on rejected base claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7, 8, 10, 12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dias (Mol. Cryst Liq. Cryst, 2016, col. 628, 72-78, cited in the IDS dated 11/14/19), in view of Balakshin et al. (US 2013/0178563 Al) (references of record).
Dias teaches lignin reinforced plastic composites as environmentally friendly plastic composites as the replacement for engineering plastics, such as polypropylene (reads on polyolefin) (Ab.), said lignin being acid recovered from hardwood pulp by kraft process by acidifying to a pH 3.0 and drying the product after discarding the supernatant (Section 2.2 and 2.3). Disclosed compositions in TABLE 1 include polypropylene, lignin at a calculated mass% 
The prior art fails to disclose a composition (1) comprising a eucalyptus lignin having a pH below 7, and (2) having an increase in stiffness and flow index when compared to a olefin polymer composition that does not have a eucalyptus lignin with pH below 7 and does not have a lignin content of from 5% to 30% of the total weight of the composition (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), the primary reference is drawn to Dias teaches hardwood lignin-based composites. The secondary reference to Balakshin teaches lignins derived from hardwood sources for use with thermoplastics [0138, 0141], including a small genus of hardwood feedstocks which includes eucalyptus and an exemplified embodiment of a pulp sample thereof [0194]. 
Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize a hardwood lignin from any art recognized source as taught in Balakshin, including lignin from a eucalyptus feedstock, for producing Dias’ lignins by kraft process and acidifying it to a pH 3.0. It is noted that lignin molecules have phenolic groups which are weakly acidic in nature. Although the references fail to disclose the eucalyptus lignin as having a pH below 7, one of ordinary skill in the art would reasonably the same of eucalyptus lignin on the basis that phenolic groups present in lignin molecules are inherently acidic in nature and capable of providing for a pH less than 7 in an aqueous medium, or alternatively, on the basis that Dias teaches isolation of lignin by acidification to pH 3.0 (Section In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to (2), the primary reference to Dias teaches a polypropylene-based composition comprising a hardwood lignin, obtained by isolation of lignin by acidification to pH 3.0, at a calculated mass% of 10, about 9.71 and about 29.13 (Section 2.2, Table 1). A skilled artisan would have found it obvious to utilize a lignin isolated from any of the art recognized feedstock sources, including from a eucalyptus feedstock as taught by the secondary reference, in Dias’ kraft process and reasonably expect the combination to provide for a composition as in the claimed invention, having the claimed increase in both stiffness and flow index against the comparative compositions within the scope of claim 1, absent evidence to the contrary.
With regard to claim 2, Balakshin teaches the claimed alcohol fragments in lignins [0003]. The disclosed eucalyptus feedstock must inherently include the alcohols claimed proportions, as also disclosed in the present specification (page 2, lines 10-15).
With regard to claim 4, Dias teaches lignin being acid recovered from hardwood pulp by kraft process and then acidifying it to pH 3.0 (Section 2.2 and 2.3).
With regard to claim 5, it would have been obvious to a skilled artisan to utilize a lignin of high purity so to provide for maximum improvements in mechanical properties and thermal stability that lignin is intended to provide for in Dias’ composites.
With regard to claims 7, 8 and 10, Dias teaches composites comprising PP, i.e. homopolymeric polypropylene, lignin (at calculated wt. of 10%, about 9.71% or about 29.13%), and maleic anhydride grafted PP (i.e. a compatibilizer) (Table 1).
With regard to claim 15, Dias teaches composites and injection molded specimens, i.e. objects (section 2.3).
With regard to claims 12, 14 and 16, the claimed compositional limitations are obviated by Dias-Balakshin combination. A skilled artisan would have reasonably expected composites of overlapping scope to be capable of being reused and capable of being used as a concentrate/master batch with a reasonable expectation of success.
With regard to claims 17-21, as stated in paragraph 14 above, a skilled artisan would reasonably expect the combination of cited references to provide for a composition as in the claimed invention, having an increase in both stiffness and flow index when compared against compositions as recited in claim 1, wherein said stiffness includes tensile and flexural stiffness, said stiffness is measured on the basis of tensile strength and breaking strength in accordance with ASTM 638:2014, said stiffness is on the basis of elastic modulus, said flow index is measured on the basis of melt flow index, or said flow index is measured in accordance with ASTM D 1238:13 as in the claimed invention, absent evidence to the contrary.

Claims 1, 2, 4, 5, 7-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (US 2016/0002466 Al), in view of Balakshin et al. (US 2013/0178563 Al) (references of record).
Erdmann teaches a composite material comprising a matrix comprising at least one thermoplastic material, at least one type of lignin or lignin derivative having a particulate form and a specific cross section (Ab.). The reference teaches polyolefin matrix polymers such as PE, PP etc. [0037], and lignins that originate of hardwood plant source [0028] and obtained by kraft process by lowering the pH to highly acidic range to produce small lignin particles [0051]. The 
The prior art fails to disclose a composition (1) comprising polyethylene or polypropylene as a matrix polymer and eucalyptus lignin having a pH below 7 within the claimed range, and (2) having an increase in stiffness and flow index when compared to an olefin polymer composition that does not have a eucalyptus lignin with pH below 7 and does not have a lignin content of from 5% to 30% of the total weight of the composition (claim 1).
With regard to (1), Erdmann teaches polyolefin matrix polymers such as PE, PP and a lignin content 1 to 99 % by wt., preferably 10 to 80% by wt. of the overall composite. As stated above in paragraph 11, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Additionally, the discussion from paragraphs 12 and 13 above with regard to Balakshin is incorporated herein by reference. Given the teaching therein on suitable hardwood feedstocks for lignin production, including eucalytpus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize lignin from any art recognized hardwood source for lignin, including eucalyptus lignin in Erdmann’s composites. Additionally, as stated in paragraph 13 above, a skilled artisan would reasonably expect the eucalyptus lignin to have a pH less than 7 on the basis that phenolic groups present in lignin molecules are acidic in nature and are capable of providing for a pH less than 7 in an aqueous medium, or alternatively, on the basis that Erdmann teaches lignins obtained by a kraft process by lowering the pH to a highly acidic range to produce small lignin particles [0051] (obviates claim 1).
With regard to (2), the combination of Erdmann and Balakshin obviates the claimed compositional limitations including eucalyptus lignin of pH below 7 for reasons stated in 
With regard to claim 2, Balakshin teaches the claimed alcohol fragments to be present in lignins [0003], and the disclosed eucalyptus feedstock must inherently include the alcohols claimed proportions, as also disclosed in the present specification (page 2, lines 10-15).
With regard to claim 4, Erdmann discloses kraft process [0051].
With regard to claim 5, it would have been obvious to one of ordinary skill in the art to utilize a lignin of highest purity, including those obtained from eucalyptus feedstock and having having a pH below 7.0, so as to provide for maximum improvement in mechanical properties that lignin is intended for in Erdmann’s composites [0020].
With regard to claims 7, 8, 10, Erdmann teaches thermoplastic composite materials comprising 1 to 40% by wt., preferably 1 to 10% by wt. of an adhesive polymer, such as polypropylene grafted with maleic anhydride ([0033], reads on compatibilizer of claim 10), and a lignin content of 1 to 99 % by wt., preferably 10 to 80% by wt. [0027].
With regard to claim 9, Erdmann teaches polyolefins such as PP and PE, polyamides, polyesters polyalkylene glycols etc., and combinations and blends thereof as thermoplastic matrix polymers [0037], thereby obviating a combination of PP or PE with any of the other disclosed polymers.
With regard to claims 10, 11, Erdmann teaches additives, including natural or synthetic fibers, pigments, colorants etc. (encompass fillers, reinforcements, fibers) [0036].
With regard to claims 12 and 16, Erdmann teaches a masterbatch (i.e. a concentrate) comprising the composite material [0044].
With regard to claim 14, the claimed compositional limitations are obviated by Erdmann and Balakshin. Therefore, a skilled artisan would reasonably expect such composites to be capable of being reused.
With regard to claim 15, Erdmann teaches molded articles [0045].
With regard to claims 17-21, as stated in paragraph 14 and 21 above, a skilled artisan would reasonably expect the combination of cited references to provide for a composition as in the claimed invention, having an increase in both stiffness and flow index when compared against compositions as recited in claim 1, wherein said stiffness includes tensile and flexural stiffness, said stiffness is measured on the basis of tensile strength and breaking strength in accordance with ASTM 638:2014, said stiffness is on the basis of elastic modulus, said flow index is measured on the basis of melt flow index, or said flow index is measured in accordance with ASTM D 1238:13 as in the claimed invention, absent evidence to the contrary.

Response to Arguments

In view of the amendment dated 12/17/21, all rejections set forth in the office action dated 8/17/21 are withdrawn and new grounds of rejections are setforth herein above. Applicant’s arguments dated 12/17/21 and the Affidavit submitted on 12/20/21 have been duly considered. Applicant’s arguments focus on unexpected technical effect of the claimed invention, particularly as shown in the currently amended range of lignin, namely from 5% to 
Applicant’s Arguments:
Applicants refer to the data in the table below on average properties on polymer composition comprising polypropylene and 5% or 30% by wt. lignin having a pH<7, against samples comprising polypropylene and lignin having a pH>7 in the same amount.

    PNG
    media_image3.png
    404
    917
    media_image3.png
    Greyscale

Additionally, based on the discussion and data presented in the Tables of the Declaration, Applicants conclude that the data has demonstrated the surprising and unexpected effect achieved by the present claims throughout their entire scope in increasing not only the stiffness but surprisingly also to increase the flowability (MFI) for olefinic polymer compositions
which have the eucalyptus lignin of pH less than 7 (lignin A), wherein the lignin content,
based on the total weight of the composition, is from 5% to 30%, as claimed in the present
application.
Examiner’s Response: 
At the outset, it is noted that Example 5 in the specification compares properties of composites comprising lignin A (eucalyptus Kraft lignin, pH<7, 92.5-93.3 lignin), against Lignin A’, Lignin B’(both being softwood Kraft lignin) and sugar cane lignin. However, Dias does not teach softwood kraft lignins or sugarcane lignin of the comparative examples, and therefore, such comparisons in the specification are not against the closest prior art of record. With regard 
Furthermore, considering the arguments and the data presented in the specification and the Declaration, following observations are made:
Pure polypropylene has a melt flow index of 10 g/min and a stiffness of 1.49 GPa
Polypropylene composition with lignin A (having pH<7, inventive) at 5% by wt. has an elastic modulus of 1.56 GPa and a melt flow index of 11.70 g/10min, compared to a composition comprising lignin B (having pH>7) having the corresponding properties at 1.55 GPa and 7.51 g/10min.
Polypropylene composition with lignin A (having pH<7, inventive) at 30% by wt. has an elastic modulus of 2.22 GPa and a melt flow index of 30.37 g/10min, compared to a composition a comprising lignin B (having pH>7) having corresponding properties at 2.03 GPa and 6.01 g/10min. It is noted that the specific property measured is elastic modulus, as opposed to “stiffness” recited in claim 1, which encompasses tensile and flexural stiffness according to claim 17.
It is noted that the elastic modulus of comparative and inventive compositions with 5 wt.% lignin (AFK215115 and AFK215117, respectively) are very close at 1.55. and 
Given the data on compositions of inventive and comparative examples in Table 1 of the Declaration and Example 5 of the specification, Examiner maintains that the data is limited to the specific compositions of Table 1, i.e. consisting of polypropylene and eucalyptus kraft lignin (having a pH<7, 92.5-93.3% lignin) at 5% by wt. or 30% by wt., or to compositions consisting of lignin, at best, in the range of 5 wt.% to 30 wt.%, with said compositions showing a greater elastic modulus and melt flow index in comparison to pure polypropylene, and showing a higher elastic modulus and higher melt flow index, compared to compositions consisting on polypropylene and lignin (having pH >7) at 5 wt.% to 30 wt.%. Thus, the showing on unexpected results is not reasonably commensurate in scope with claim 1, which recites the transitional phrase “comprising”, “polyethylene or polypropylene” as the polyolefin, the terms “stiffness”, which includes both tensile and flexural stiffness and “flow index”, in addition to the comparison being against compositions which are not fully encompassed by the specification or experimental data provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10400106 B2 (Ying et al.) teaches a lignin enhanced wood-plastic material has a formula including the following components in parts by weight, 20-60 parts of lignocellulose, 20-40 parts of lignin, 20-40 parts of recycled thermoplastic plastic, 2-10 parts of a compatilizer, 5-10 parts of inorganic mineral powder, 1-5 parts of a coloring agent and 1-5 parts of a lubricant, wherein said lignin.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762